DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The cited references and search reports have not been considered because there was no English translation provided.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 12, the limitation “the connection through-holes” is indefinite because it lacks antecedent basis. In line 10 the claim only requires “a connection through-hole” (i.e. singular) not a plurality or more than one through hole.  The claim will be examined as if it read --a plurality of connection through-holes--.  Appropriate correction is required.  
Claim 10 is rejected for similar reasoning because it recites similar language.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US patent 1,889,439) in view of Terry et al. (US patent 1,862,285) (hereinafter Terry).
Regarding claim 1, Greenwald discloses a sealing structure comprising: a base body (1) being a flat and wide strip with a predetermined thickness (Fig. 1); a protruding portion (6) disposed on a sealing surface of the base body for sealing and configured to be a strip boss which protrudes outwardly relative to the sealing surface and extends along a length direction of the base body (Fig. 1); a deforming portion (3) disposed on the sealing surface and configured to protrude outwardly relative to the sealing surface and extend along the length direction of the base body, the deforming portion having an extension length which is same as that of the protruding portion (Fig. 1), and an protruding height which is larger than that of the protruding portion (Fig. 1); wherein the height of the deforming portion elastically decreases when the deforming portion suffers a force towards the sealing surface (Page 2, lines 3-11 teach the cushion 3 meets the door jamb when the door is closed). 
Greenwald does not teach a connection through-hole disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, a plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body.  Terry teaches a sealing structure with a connection thorough hole (4) in a thickness direction of a base body and a plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body (Figs. 1-2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Greenwald to comprise a connection through-hole disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, a plurality of the connection through-holes being 
Regarding claim 2, Greenwald, as modified, teaches a sealing structure wherein the cross section of the deforming portion perpendicular to the length direction thereof is of O-shape or a semicircle shape (Fig. 1).   
Regarding claim 3, Greenwald, as modified, teaches a sealing structure herein a cavity extending along the length direction of the deforming portion is provided in the interior of the deforming portion (Fig. 1).   
Regarding claim 4, Greenwald, as modified, teaches a sealing structure wherein the cross section of the cavity perpendicular to the length direction is of O-shape or a semicircle shape (Fig. 1).   
Regarding claim 5, Greenwald, as modified, teaches a sealing structure wherein the material of the sealing structure is flexible (Page 1: lines 76-77).    
Regarding claim 6, Greenwald, as modified, teaches the sealing structure as claimed.  Greenwald, as modified, does not teach wherein the material of the sealing structure is EPDM.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing structure from EPDM, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.   
Regarding claim 7, Greenwald, as modified, teaches the sealing structure as claimed.  Greenwald, as modified, does not teach a sealing structure wherein the cross section of the protruding portion perpendicular to the length direction thereof is of rectangle.  It would have 
Regarding claim 8, Greenwald, as modified, teaches a sealing structure further comprising a chamfering (at the side of 6, see Fig. 1) provided at a side of the upper surface of the protruding portion along the length direction.   
Regarding claim 9, Greenwald, as modified, teaches the sealing structure as claimed.  Greenwald, as modified, does not teach a sealing structure wherein the minimum distance between the connection through-hole and the protruding portion is less than the minimum distance between the connection through-hole and the deforming portion along the width direction of the base body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealing structure wherein the minimum distance between the connection through-hole and the protruding portion is less than the minimum distance between the connection through-hole and the deforming portion along the width direction of the base body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Terry and Litch (US patent application publication 2014/0047775).
Regarding claim 10, Greenwald discloses a sealing structure comprising: a base body (1) being a flat and wide strip with a predetermined thickness (Fig. 1); a protruding portion (6) disposed on a sealing surface of the base body for sealing and configured to be a strip boss which protrudes outwardly relative to the sealing surface and extends along a length direction of the base body (Fig. 1); a deforming portion (3) disposed on the sealing surface and configured to protrude outwardly relative to the sealing surface and extend along the length direction of the base body, the deforming portion having an extension length which is same as that of the protruding portion (Fig. 1), and an protruding height which is larger than that of the protruding portion (Fig. 1); wherein the height of the deforming portion elastically decreases when the deforming portion suffers a force towards the sealing surface (Page 2, lines 3-11 teach the cushion 3 meets the door jamb when the door is closed). 
Greenwald does not teach a connection through-hole disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, a plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body.  Terry teaches a sealing structure with a connection thorough hole (4) in a thickness direction of a base body and a plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body (Figs. 1-2).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Greenwald to comprise a connection through-hole disposed between the protruding portion and the deforming portion and passing through the base body along a thickness direction of the base body, a plurality of the connection through-holes being disposed spaced from each other along the length direction of the base body in view of Greenwald’s teaching, because this arrangement would have provided an alternative means for securing the sealing structure.  
Greenwald does not teach a refrigerator comprising a refrigerated container installed inside the refrigerator; a joint between the refrigerator and the refrigerated container; wherein the joint comprises a sealing structure.  Litch teaches a refrigerator comprising a refrigerated container (14) installed inside the refrigerator; a joint between the refrigerator and the refrigerated container; wherein the joint comprises a sealing structure (18). As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to replace the sealing structure of Litch with the sealing structure of Greenwald as modified by Terry, because this arrangement would have replaced one known sealing structure with another known sealing structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637